Opinion by
Dallinger, J.
In accordance with stipulation of counsel tantalus set, trays, atomizers, boxes, tumbler holders, coffee set, toast racks, pepper mills, toast and butter combinations, tea sets, bottles, coffee jugs, shoe horns, dishes, goblets, and tooth brush tubes chiefly used on the table, in the kitchen, or in the household for utilitarian purposes, or hollow ware, were held dutiable at 40 percent *415under paragraph 339. Dow v. United States (21 C. C. P. A. 282, T. D. 46816) and Rice v. United States (T. D. 49373) cited.